DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-7, 10-16, 18, 25 and 26.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Applicants' arguments, filed 06/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6, 10, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016).
Teoh et al. disclose the use of Fused Deposition Modeling (FDM) to construct three-dimensional (3D) bioresorbable scaffolds from composites of bioresorbable polymers and ceramics. The scaffolds have applications in tissue engineering, e.g., in tissue engineering bone and cartilage (abstract). The composite may be of polycaprolactone (PCL) and tricalcium phosphate (TCP) (col. 6, lines 14-15). The TCP particles are embedded into the synthetic polymer matrix (i.e. intercalated) (col. 6, lines 25-27). The FDM method involves the melt extrusion of filament materials through a heated nozzle and deposition as thin solid layers on a platform (col. 5, lines 31-34). The FDM machine may have a nozzle size of 0.010 inches (254 microns) (Table 1). Usually FDM is used to fabricate solid models. For the purpose of fabricating porous structures, a positive value is applied to the raster fill gap to impart a channel within a build layer. 
Teoh et al. differ from the instant claims insofar as not disclosing the ratio of PCL to TCP.
However, Kogai et al. disclose a biodegradable material that has sufficient mechanical strength (abstract). The biodegradable material is prepared by mixing calcium phosphate with a biodegradable polyester base material (¶ [0015]). Suitable calcium phosphates include tricalcium phosphate (¶ [0019]). Suitable biodegradable polyester base materials include polycaprolactone (¶ [0017]). The blending ratio of calcium phosphate particles and polyester (calcium phosphate particles: polyester) is preferably 60:40. By making the blending ratio of polyester and calcium phosphate particle in this range, mechanical strength is maintained (¶ [0028]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated tricalcium phosphate and polycaprolactone in a ratio of 60:40 (tricalcium phosphate:polycaprolactone) into the filament of Teoh et al. since the filament is used to construct bioresorbable scaffolds and such ratio of tricalcium phosphate and polycaprolactone provides mechanical strength as taught by Kogai et al. 

In regards to instant claim 10 reciting wherein the composite of polymer and ceramic comprises micropores, Example 6 of the instant specification discloses wherein a filament comprising 50% TCP exhibits an internal microporous structure. Therefore, since it would have been obvious to have incorporated 60:40 TCP to PCL into the filament of Teoh et al., it would have been obvious to one of ordinary skill in the art that the filament of the prior art exhibits micropores.

2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Bardosh et al. (WO 2016/058097 A1, Apr. 21, 2016).
	The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the filament is provided on a spool.
	However, Bardosh et al. disclose a process for manufacturing a biodegradable polymer filament. Once the filament is extruded it is winded onto a spool (abstract). The filament compositions are used in three dimensional printing techniques (¶ [0052]). Three dimensional printing can be achieved by techniques such as fused deposition modelling (¶ [0051]). In certain embodiments low molecular weight polymer or plasticizers can be compounded in a filament formulation. This can provide a lubrication 
	It would have been prima facie obvious to one of ordinary skill in the art to have provided the filament of Teoh et al. on a spool since providing filaments on a spool is a known and effective method of 3D printing filaments as taught by Bardosh et al.

3.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Lee (US 2018/0085493, Mar. 29, 2018). 
	Instant claim 10 has been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Teoh et al. and Kogai et al. will be interpreted as though it differs from the instant claims insofar as not disclosing wherein the composite comprises micropores.
	However, Lee discloses treating a scaffold composition of polymeric fiber with NaOH to create micro-pores (¶ [0027]). Microspheres encapsulated with growth factors can be embedded into microfibers comprised of a matrix material (e.g., PCL microfibers) in a 3D scaffold. In some embodiments, additional agents can be embedded in a gel incorporated into the pores of the matrix material (¶ [0176]).
	It would have been prima facie obvious to one of ordinary skill in the art to have created micropores on the composite of Teoh et al. motivated by the desire to incorporate therapeutic agents into the scaffold as taught by Lee.  

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Darling et al. (US 2011/0165646, Jul. 7, 2011). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the composite of polymer and ceramic is a 4 mm cube with 0.8 mm pores.
However, Darling et al. disclose a microcarrier bead (abstract). The external size and pore size of the microcarrier bead is variable, based upon the specific usage. For instance, 1 mm cubes with 80-100 micron pores could be used for cells that grow at high density and require great surface area, while 5 mm cubes with 800-1000 micron (0.8-1 mm) pores could be used for cells requiring greater rates of nutrient transfer (¶ [0061]). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the scaffold of Teoh et al. as a cube since this is a known and effective geometry for a scaffold as taught by Darling et al. 
In regards to instant claim 11 reciting a 4 mm cube with 0.8 mm pores, it would have been prima facie obvious to one of ordinary skill in the art to have optimized the size and pore size of the scaffold based upon the specific usage as taught by Darling et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the scaffold of Teoh et al. as a 4 mm cube with 0.8 mm pores since this will allow for greater rates of nutrient transfer as taught by Darling et al. Although Darling et al. disclose a 5 mm cube, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See 
In regards to instant claim 11 reciting an elastic modulus of from 15 to 30 MPa under compressive loading, the composite of Teoh et al. comprise substantially the same polymer and ceramic as the claimed invention and it would have been obvious to have formulated the composite as a 4 mm cube with 0.8 mm pores. As such, the claimed property would have been obvious to one of ordinary skill in the art once the scaffold is formulated. 

5.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Abedalwafa et al. (Biodegradable poly-epsilon-caprolactone (PCL) For Tissue Engineering Applications: A Review, 2013). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the composite has an accelerated degradation and increased water uptake as compared to a composite having a higher ratio of biocompatible polymer : biocompatible ceramic. 
However, Abedalwafa et al. disclose wherein PCL has been used as raw materials for bone scaffolds and also has been combined with osteoconductive ceramics such as forsterite, calcium alginate, Hydroxyapatite (HA), magnesium phosphate (MP), bioactive glass microspheres (BGMs), and tricalcium phosphate (TCP) (page 135). In order to accelerate the degradation time of PCL, many studies on modifications of PCL have been established. Wu et al. (2012) used magnesium 
It would have been prima facie obvious to one of ordinary skill in the art that the composite of Teoh et al. has an accelerated degradation and increased water uptake compared to a composite having a higher ratio of biocompatible polymer : biocompatible ceramic since the incorporation of ceramics to PCL accelerates the degradation time compared to pure PCL, which is measured by water absorption, as taught by Abedalwafa et al.

6.	Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Thijs et al. (US 2010/0256773, Oct. 7, 2010). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the interconnected pores of the scaffold have an average diameter of from 400 microns to 1,000 microns and wherein the scaffold has an outer shell with average pore sizes of less than 50 microns surrounding it. 
However, Thijs et al. disclose a surgical implant comprising a porous core part and a dense shell. The dense shell shields the porous core from in-growth of soft tissue. The porous core has open interconnected pores (abstract). The pores are preferably 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a dense shell surrounding the scaffold of Teoh et al. motivated by the desire to shield the scaffold from in-growth of soft tissue which is desirable for bone implants as taught by Thijs et al.
 It would have been prima facie obvious to one of ordinary skill in the art to have formulated the interconnected pores of the scaffold of Teoh et al. to have a mean pore size in the range between 100 µm and 500 µm since this is an effective pore size to be permeable to bone cells as taught by Thijs et al. 
In regards to instant claim 14 reciting wherein the outer shell layer comprises average pore sizes of less than 50 microns, Thijs et al. do not disclose wherein the dense shell is porous. Thus, an outer shell layer with a pore size of 0 microns is obvious.

In regards to instant claim 18 reciting wherein the outer shell layer is customized to be received in a bone defect of a patient based upon scan data, Thijs et al. disclose a bone implant comprising a dense shell. Therefore, the dense shell of Thijs et al. is customized to be received in a bone defect. 

Response to Arguments
Applicant argues that if it were obviously desirable to have the recited ratio, such ratio should have been used in Teoh.
The Examiner does not find Applicant’s argument to be persuasive. Teoh not disclosing the claimed ratio does not mean that Teoh teaches away from the claimed ratio. A non-teaching is not a teaching away. Teoh at the time may not have known about a desirable ratio. However, Kogai teaches a desirable ratio and the combined teachings of Teoh and Kogai makes the claimed ratio obvious. As such, Applicant’s argument is unpersuasive. 


The Examiner disagrees. Paragraph [0028] discloses that by making the blending ratio of polyester and calcium phosphate particles to be in these ranges, it is expected that while maintaining the mechanical strength, the neutralizing effect of acid derived from degradation products may be exhibited. Thus, Kogai discloses wherein the blending ratio neutralizes degradation products AND maintains mechanical strength. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the skilled person would not look to Kogai’s ratios to modify the composition of Teoh, which uses calcium-containing TCP.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Paragraph [0044] of Kogai discloses wherein there were no practical problems with using α-TCP. Thus, Kogai does not teach away from TCP. This is further emphasized in paragraph [0019] of Kogai, which discloses wherein TCP is a suitable calcium phosphate; however, hydroxyapatite particles are more preferred. Thus, Kogai does not limit the calcium phosphate to hydroxyapatite. As such, Kogai’s ratio is suitable for TCP and Applicant’s argument is unpersuasive. 

Applicant argues that the Declaration provides evidence of undesirability of the use of this ratio in an FDM method because it provides inconsistent print quality, leading to weak spots in the formed specimen.


Applicant argues that the Office Action does not provide basis for rejection of “said outer shell layer comprises average pore sizes of less than 50 microns.”
The Examiner disagrees. The rejection stated wherein Thijs does not disclose wherein the dense shell is porous. A shell that is not porous is a shell with an average pore size of less than 50 microns since such range includes 0 microns. As such, Applicant’s argument is unpersuasive.

	Applicant argues that no explanation supporting that similar weight percentages of polymer and ceramic necessarily leads to a similar internal microporous structure of composites is provided, and the method of forming the respective composites are different.


	Applicant argues that Lee discusses compositions including polymeric microfibers that are not included in compositions of Teoh. 
The Examiner does not find Applicant’s argument to be persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, Lee disclosing a composition different from Teoh does not mean that the claimed invention is not obvious since the test for obviousness is from the combined teachings of the references. Applicant has not shown wherein the claimed invention is not obvious from the combined teachings of Teoh and Lee. As such, Applicant’s argument is unpersuasive.  


	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not explained how the method of forming micropores described in Lee is not applicable to Teoh. Teoh discloses a composite comprising PCL. Lee discloses PCL microfibers. Therefore, it is unclear how the method of forming micropores described in Lee is not applicable to Teoh. As such, Applicant’s argument is unpersuasive. 

Response to Declaration
	Declarant’s arguments have been addressed above.

Conclusion
Claims 1-7, 10-16, 18, 25 and 26 are rejected.
Claims 8, 9, 17 and 19-24 have been withdrawn.
No claims are allowed.




	 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.